DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei (CN 107745811 A) in view of Oldroyd et al. (US 2018/0339771).
Regarding independent claim 1: teaches an unmanned aircraft system having a compact storage configuration (fig. 3/4) and a flight configuration (figs. 1-2) in which the system is operable for thrust-borne lift in a VTOL orientation (fig. 1) and wing-borne lift in a flying wing orientation (fig. 2), the system comprising: 
an airframe (1) having a leading edge, a trailing edge, a root chord, a first wingtip and a second wingtip, the leading edge extending from the root chord to each wingtip with a first sweep angle, the trailing edge extending from the root chord to each wingtip with a second sweep angle (figs. 1-4: the leading edge sweep angle is close to zero while the trailing edge has a forward sweep angle), the airframe having an airfoil cross-section along chord stations thereof (figs. 1-4: the wings have airfoil cross sections); 
a thrust array coupled to the airframe including first and second motor mounts (3) selectively rotatably coupled to the leading edge respectively between the root chord and the first and second wingtips (see figs. 1-2), the motor mounts each having first and second propulsion assemblies (31) coupled to respective first and second distal ends thereof (see figs. 1-2); 
first and second locking joints (32) respectively coupling the first and second motor mounts to the leading edge (see fig. 1); 
wherein, in the flight configuration, each motor mount is locked substantially perpendicular with the leading edge by the respective locking joint (see figs. 1-2); and 
wherein, in the compact storage configuration, each motor mount is locked substantially parallel with the leading edge by the respective locking joint (see figs. 3-4).
Lei is silent to an electric power system or a flight control system.
Oldroyd teaches a tail-sitting VTOL aircraft having propulsion assemblies which rotate relative to the airframe (see figs. 1A-D) which comprises:
(¶ 28: “distributed electrical system”) operably associated with the thrust array and operable to provide power to each propulsion assembly (¶ 28); and 
a flight control system (fig. 1A: 40 / fig. 8: 108) operably associated with the thrust array and operable to independently control the speed of each propulsion assembly (abstract, ¶ 26, 37).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Lei with an electric power system and a flight control system such as taught by Oldroyd, for the purpose of powering and controlling operation of the motors.
Regarding claim 2: Lei, as modified, provides the unmanned aircraft system as recited in claim 1 wherein each locking joint further comprises a first detent element (Lei fig. 5: 321) coupled to the airframe and a second detent element (Lei fig. 5: 323) coupled to the respective motor mount.
Regarding claim 3: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 wherein each first detent element is integral with the airframe (see Lei fig. 5: integral with wing 2).
Regarding claim 4: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 wherein each second detent element is integral with the respective motor mount (Lei fig. 5: integral with shaft 322, which connects with shaft 3).
Regarding claim 5: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 wherein the first and second detent elements of each locking joint are engagable with one another at ninety degree rotational increments (Lei fig. 5: there are detents 321 at ninety degree increments).
Regarding claims 6 and 8: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 but is silent to the detent elements being only engageable at ninety degree rotational increments, though the only disclosed positions of the rotor shaft 3 are at ninety degree rotational increments (see figs. 1-4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided locking grooves 321 of Lei only at ninety degree rotational increments, corresponding with the disclosed use positions of the rotor shaft 3, for the purpose of 
Regarding claim 7: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 wherein the first and second detent elements of each locking joint are engagable with one another in the compact storage configuration and the flight configuration (they would engage in both configurations).
Regarding claim 11: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 wherein, in a disengaged position of the first and second detent elements of each locking joint, the unmanned aircraft system is operated between the compact storage configuration and the flight configuration (Lei fig. 5: when the detent elements are disengaged, the rotor shaft 3 is between the configurations of figs. 1-2 vs. figs. 3-4).
Regarding claim 12: Lei, as modified, provides the unmanned aircraft system as recited in claim 11 wherein the unmanned aircraft system is operated between the compact storage configuration and the flight configuration responsive to manual actuation (the device of Lei fig. 5 is capable of manual actuation).
Regarding claims 14-16: Lei, as modified, provides the unmanned aircraft system as recited in claim 1 wherein, in the compact storage configuration, each motor mount is locked substantially parallel with the leading edge by the respective locking joint (32), but is silent to a sweep angle of between about 20 and about 40 degrees, between about 25 degrees and about 35 degrees, or of about 30 degrees relative to a chord direction of the airframe. 
Oldroyd teaches a VTOL aircraft having engines that tilt relative to the airframe (figs. 1A-D) having swept wings (fig. 7A) with a sweep angle of between about 10 degrees and about 30 degrees (¶ 53), a range including about 30 degrees. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the aircraft of Lei with a sweep angle of about 30 
Regarding claim 17: Lei, as modified, provides the unmanned aircraft system as recited in claim 1 but is silent to an electric motor, batteries and a power controller. OIdroyd teaches that each propulsion assembly further comprises an electric motor (figs. 1A, 2B: 32b) and a rotor assembly (Lei 31 / Oldroyd 38a-d) and wherein the electric power system further comprises one or more batteries (30a-d). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Lei with electric motors and batteries as taught by Oldroyd for the purpose of driving the rotors. Lei and Oldroyd are both silent to a power controller, however the examiner takes Official Notice that power controllers are known in the art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Lei, as modified by Oldroyd, with a power controller for the purpose of regulating electrical power in the aircraft.
Regarding claim 18: Lei, as modified, provides the unmanned aircraft system as recited in claim 1 wherein the flight control system is operable for autonomous flight control of the unmanned aircraft system (Oldroyd ¶ 38: “flight control system 40 may autonomously control some or all aspects of flight operation for aircraft 10”).
Regarding claim 19: Lei, as modified, provides the unmanned aircraft system as recited in claim 1 wherein the flight control system is operable to communicate with a remote station (Oldroyd ¶ 38: “Flight control system 40 is also operable to communicate with remote systems”).
Regarding independent claim 20: Lei teaches an unmanned aircraft system having a compact storage configuration (fig. 3/4) and a flight configuration (figs. 1-2) in which the system is operable for thrust-borne lift in a VTOL orientation (fig. 1) and wing-borne lift in a flying wing orientation (fig. 2), the system comprising: 
(1) having a first edge, a second edge, a root chord, a first wingtip and a second wingtip (see figs. 1-4), the airframe having an airfoil cross-section along chord stations thereof (the wings have airfoil cross sections); 
a thrust array coupled to the airframe including first and second motor mounts (3) selectively rotatably coupled to the first edge respectively between the root chord and the first and second wingtips (see figs. 1-2), the motor mounts each having first and second propulsion assemblies (31) coupled to respective first and second distal ends thereof (see figs. 1-2); 
first and second locking joints (32) respectively coupling the first and second motor mounts to the first edge (see figs. 1-2); 
wherein, in the flight configuration, each motor mount is locked substantially perpendicular with the first edge by the respective locking joint (see figs. 1-2); and 
wherein, in the compact storage configuration, each motor mount is locked substantially parallel with the first edge by the respective locking joint (see figs. 3-4).
Lei is silent to an electric power system or a flight control system.
Oldroyd teaches a tail-sitting VTOL aircraft having propulsion assemblies which rotate relative to the airframe (see figs. 1A-D) which comprises:
an electric power system (¶ 28: “distributed electrical system”) operably associated with the thrust array and operable to provide power to each propulsion assembly (¶ 28); and 
a flight control system (fig. 1A: 40 / fig. 8: 108) operably associated with the thrust array and operable to independently control the speed of each propulsion assembly (abstract, ¶ 26, 37).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Lei with an electric power system and a flight control system such as taught by Oldroyd, for the purpose of powering and controlling operation of the motors.

Claims 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Oldroyd as applied to claim 2 above, and further in view of Dai (CN 108177774 A).
Regarding claim 9: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 but is silent to any bias or spring associated with the detent elements.
Dai teaches a UAV with rotating motor arms having a locking mechanism (4) where the elements are biased by a spring (4.5) toward an engaged position, wherein relative rotation between the respective motor mount and the airframe is prevented, by the spring (pages 3-4: “Example 1”: spring 4.5 biases the gears into the engaged position and will tend to keep them in place absent an outside force). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the locking mechanism of Lei with a spring such as taught by Dai for the purpose of keeping the detent elements engaged.
Regarding claim 10: Lei, as modified, provides the unmanned aircraft system as recited in claim 9 wherein the first and second detent elements of each locking joint are operated from the engaged position to a disengaged position, wherein relative rotation between the respective motor mount and the airframe is allowed, responsive to manual compression of the spring (Dai pages 3-4: “Example 1”: if force is exerted against the spring 4.5, the elements of the mechanism can move).
Regarding claim 13: Lei, as modified, provides the unmanned aircraft system as recited in claim 2 but is silent to the detent elements comprising a bolt, nut and spring.
Dai teaches a UAV with rotating motor arms having a locking mechanism (4) with a bolt (4.1) extending through openings in the first and second detent elements and anchored to the first detent element (), a nut (gear plate 4.4) coupled to the bolt (page 4: “Example 2”: “screwing part 4.13 is screwed with the shaft hole 4.44” of gear plate 4.4, such that gear plate 4.4 acts as a nut in addition to acting as a gear) and a spring (4.5) compressively positioned between the nut and the second detent element (see fig. 3: between gear plate 4.4 and element 4.3), the spring biasing the second detent (pages 3-4: “Example 1”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the locking mechanism of Lei with a spring such as taught by Dai for the purpose of keeping the detent elements engaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moshe (US 2017/0283052), Tighe (US 20150225071) and Kim et al. (KR 20170089360 A) teach aircraft having thrust arrays which rotate relative to the leading edge of a wing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Richard R. Green/Primary Examiner, Art Unit 3647